Citation Nr: 1638280	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for blurred vision, also claimed as astigmatism.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.  

4.  Entitlement to an initial rating in excess of 30 percent for dyspepsia with gastritis.  

5.  Entitlement to a compensable initial rating for scarring of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1990 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

These issues were previously before the Board in October 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to compensable initial rating for scarring of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A current eye disability is not shown to have begun in service, manifested to a compensable degree within a year thereafter, or is due to or results from an in-service disease, injury, or other incident of service.  

2.  A current migraine headache disorder had its onset during active duty service and has been chronic since that time.  

3.  Bilateral flat feet were noted on service entrance examination in June 1977.   

4.  The Veteran's preexisting flat feet did not undergo a permanent increase in severity during active duty service.  
 
5.  The Veteran does not have a foot disability of either foot that is attributable to his active duty service.  

6.  For the entire period on appeal, the Veteran's dyspepsia with gastritis did not result in malnutrition, an inability to maintain a normal body weight, or any other impairment in his general health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability, claimed as blurred vision, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2015).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).  

3.  The criteria for service connection for a disorder of either foot has not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).  

4.  The criteria for a rating in excess of 30 percent at any time during the pendency of the appeal for dyspepsia with gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of March 2010, May 2010, April 2011, January 2013, January 2014, and February 2014 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial March 2010 VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of the aforementioned letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  In a February 2016 statement, the Veteran argued that not all available VA treatment records were obtained from the Washington VA medical center.  Additional VA treatment records were obtained by the RO in March 2016; thus, the Board is satisfied that all pertinent VA records have been obtained.  

The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in January 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Blurred Vision Disability

The Veteran seeks service connection for a disability characterized by blurred vision.  He asserts that he first began to experience blurred vision during service, and that such a disability has continued to the present.  The Board notes that the Veteran has also asserted that he experiences blurred vision as a symptom of migraine headaches, a disability for which he has also sought service connection.  Entitlement to service connection for a headache disorder will be considered below.  

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  See M21-1MR, Part III, Subpart iv, 4.B.10.d (defining "refractive error of the eyes").  

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  

On examination for service entrance in August 1989, the Veteran had 20/20 vision bilaterally, uncorrected.  In December 1990, he reported blurred vision, resulting in difficulty at the firing range.  Mild hyperopia and astigmatism were noted, but prescription eyeglasses were not considered necessary at that time.  A service separation examination is not of record.  

While the service treatment records clearly demonstrate a complaint of and treatment for blurred vision and also contain diagnoses of astigmatism and hyperopia, there is no evidence of any superimposed disease or residual injury during or immediately following service.  As the service treatment records and immediate post-service records are negative for any qualifying disease or injury, service connection on that basis must be denied.  

Nevertheless, the recent post-service VA treatment records reflect diagnoses of disabilities of the eyes for which service connection may be granted, if the remainder of the criteria are met.  A 2015 VA clinical notation reflected a suspected diagnosis of glaucoma bilaterally, along with a family history of the same.  

The Veteran was afforded a January 2016 VA examination of his eyes.  The claims file was reviewed in conjunction with the examination.  The Veteran reported onset of blurred vision in approximately 1990.  He stated he was not prescribed glasses at that time, and this disability has been stable since then.  Currently, the Veteran had better than 20/40 vision bilaterally, both near and distant, both corrected and uncorrected.  The examiner found no evidence of diplopia, anatomical loss of either eye, defects of the pupils, visual field defect, or severe corneal irregularity.  Conjunctivitis was observed.  The final impression was of pinguecula and suspected glaucoma bilaterally.  The examiner opined that pinguecula was unrelated to service, as it is commonly caused by aging and sun exposure.  Upon review of the service treatment records, the examiner found no indications of pinguecula during service or for many years thereafter.  Likewise, regarding the Veteran's suspected glaucoma, the examiner opined that this disorder was unrelated to service, as the service treatment records and other evidence contained no indications of this disorder during service or for many years thereafter.  

Therefore, based on the competent evidence of record, the Board concludes the Veteran's pinguecula and suspected glaucoma are unrelated to service, as they are not shown to have begun in service, manifested to a compensable degree within a year thereafter, or is due to or results from an in-service disease, injury, or other incident of service.  The 2016 VA examiner found no evidence of any nexus to service, and the remainder of the record does not contain any competent evidence to the contrary.  

With regard to the Veteran's assertion that his current visual acuity disorders are related to in-service diseases or injuries, the Board finds that the Veteran's lay testimony on the etiology of current visual acuity diagnoses is not competent in the present case because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no related symptoms or disorders reported during service, and no symptoms or diagnoses or treatment for many years after service.  Eye and visual acuity disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as blurred vision, and he has done so, the diagnosis of such disorders as glaucoma require clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a disability characterized by blurred vision and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Migraine Headaches

The Veteran seeks service connection for migraine headaches.  He asserts that these headaches had their origin during active duty service, and have been chronic since that time.  

Review of the service treatment records indicates the Veteran did not report symptoms of or seek treatment for any form of a headache disorder during service.  He has reported onset of headaches during service; however, he was able to treat these headaches with over-the-counter medication and did not seek in-service treatment, by his own account.  No service separation examination is of record.  

In a November 2011 statement, a fellow service member, R.H., stated she served with the Veteran between 1991 and 1994, and heard him complain of recurrent headaches on many occasions during service.  In a December 2011 statement, a fellow service member, E.B., stated the Veteran reported on several occasions during service that he was experiencing severe headaches.  

Review of the record indicates current diagnoses of migraine headaches, according to the private and VA medical records.  In a February 2010 private treatment notation, a history of migraine headaches was noted.  No date of onset was noted by the examiner nor reported by the Veteran at that time.  VA clinical records beginning in 2011 likewise reflect the Veteran's reports of recurrent migraine headaches.  No date of onset was otherwise noted in the VA clinical records.  

The Veteran was afforded a VA medical examination in January 2016.  The claims file, including the service treatment records, was reviewed by the examiner in conjunction with the examination.  The Veteran reported onset of headaches during service; however, he was able to treat these headaches with over-the-counter medication and did not seek in-service treatment, by his report.  Symptomatic headaches were diagnosed by the examiner.  After examining the Veteran and reviewing the record, the examiner opined that it was less likely than not any current headache disorder was related to service, as there was no evidence of any in-service headaches, or treatment for the same.  

In considering the Veteran's claim, the Board notes that it may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but it cannot determine that lay evidence of onset of observable symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment and/or medical record evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("lay evidence alone could be sufficient to establish a chronic disease"; "the lack of [contemporaneous medical] records does not, in and of itself, render lay evidence not credible" or serve as an "absolute bar" to the service connection claim").  

In the present case, the Veteran has submitted his own lay statements, as well as those of other service members who verified his assertions of in-service onset of headaches during service.  The record also contains current diagnoses by private and VA examiners of migraine headaches.  Although the 2016 VA examiner opined that the Veteran's headaches were not related to his service, the only rationale offered was based on the alleged lack of evidence of in-service headaches.  In so stating, the examiner failed to address the credible lay evidence of record, as provided by the Veteran himself and his fellow service members.  Therefore the Board finds this opinion has limited probative value.

The Board does find the Veteran competent and credible to report the onset of his headaches and finds his report of ongoing headaches since service to be corroborated by the statement from a fellow serviceman and the remainder of the record.  The record does not contain any competent evidence contradicting the Veteran's account of the chronicity of his headaches since service.  Therefore, the Board finds that the Veteran's headache disorder had its onset in service and thus he is entitled to service connection for a headache disorder.  Service connection for migraine headaches is thus granted.  

c. Flat Feet

The Veteran seeks service connection for a bilateral foot disorder, claimed as flat feet.  He contends that the rigors of active duty service resulted in current bilateral foot disorders.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, when the Veteran was examined for service enlistment in August 1989, moderate bilateral flat feet were noted on the entrance examination.  This disorder was not considered disabling, however, and he was accepted into active duty service.  Because a bilateral foot disorder was noted on service entrance, the presumption of soundness does not apply for that disability which was noted at entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Service connection may still be warranted if the Veteran's flat feet were aggravated during his period of active duty service.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

During service, the Veteran was seen for foot pain on one occasion.  In December 1991, the Veteran was afforded a podiatry consultation, and was fitted for orthotic shoe inserts.  A service separation examination is not of record.  In support of his claim, the Veteran also submitted a statement from a fellow service member, who remembers the Veteran complaining of bilateral foot pain during service.  On one occasion, this service member observed the Veteran removing his boots, at which time the Veteran's feet were red and swollen.  

Post-service, the Veteran was afforded a VA examination of his feet in January 2016.  The claims file, including the service treatment records, was reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and physically examining the Veteran, the examiner confirmed a current diagnosis of bilateral pes planus.  Regarding whether this disorder increased in severity during service, the examiner opined the "Veteran's history and today's exam findings are consistent with natural progress of his preservice condition 'pes planus'.  There is no subjective/objective evidence of aggravation beyond [the] natural progression of the preservice 'bilateral pes planus'."  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against a finding of any permanent increase in the severity of the Veteran's bilateral pes planus during service, and service connection for aggravation of a disorder of either foot during service must be denied.  In considering whether the Veteran's bilateral pes planus was aggravated in service, the Board has considered the January 2016 VA medical opinion as well as the lay statements of the Veteran and a buddy.  The Board notes the VA examiner had the opportunity not only to examine the Veteran but also to review his entire medical history prior to rendering a medical opinion.  Thus, the January 2016 opinion is granted significant probative weight by the Board.  

The Veteran himself asserts that his bilateral flat feet were aggravated during service, as he had to be provided with an orthotic device to prevent further injury to his feet.  He has also submitted a lay statement from a fellow service member in support of his claim.  While the Veteran and the fellow service member are competent to report such symptomatology as foot pain, they are not competent to assert that a permanent increase in the severity of a foot disorder occurred in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a foot disorder is not competent in the present case, because the Veteran is not competent to diagnosis the aggravation of a pre-existing foot disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as pain of his feet, he is not competent to testify regarding the internal workings of his feet.  The Veteran has also not reported a medical opinion told to him by a competent medical expert, and his assertions have not later been corroborated by a competent medical expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a disorder of either foot, as no such disorder was either incurred in or aggravated by service, and this claim must therefore be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Ratings -
Dyspepsia with Gastritis

The Veteran seeks an initial rating in excess of 30 percent for dyspepsia with gastritis.  He contends this disability has worsened, and a higher evaluation is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating disability rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's dyspepsia with gastritis is rated under Diagnostic Code (DC) 7346.  Under DC 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health equate to the highest rating of 60 percent.  

Although "material weight loss" is not defined by regulation, for the purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

After considering the totality of the record, the preponderance of the evidence weighs against the next higher schedular rating of 60 percent.  The Veteran has not displayed symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health as would warrant such a rating.  

The Veteran was afforded a VA gastrointestinal examination in October 2010.  He reported a history of gastroesophageal reflux disease since service.  His current symptoms included epigastric pain, especially after eating, stomach cramping, nausea, and vomiting.  He used medication for his gastrointestinal symptoms.  On physical examination, the Veteran was 225 pounds, and was described as well-nourished and well-developed, in no acute distress.  No signs of malaise were evident to the examiner.  The Veteran's abdomen was tender to palpation, without evidence of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, ostomy, ventral hernia, ascites, splenomegaly, anemia, or aortic aneurysm.  The final impression was of dyspepsia with gastritis.  This disorder had no effect on the Veteran's occupation or daily activities, according to the examiner.  

The Veteran sought VA treatment in February 2011 for recurrent stomach pain, cramping, constipation, nausea, and vomiting.  He was 195 pounds at that time.  Rectal bleeding was reported by the Veteran.  The final impression was of gastroesophageal reflux disease, and he was prescribed medication.  By July 2011, the Veteran's weight had returned to 214 pounds, according to VA outpatient treatment records.  In February 2012, June 2013, and August 2013 clinical notations, he was described by a VA care providers as obese.  

In April 2011, November 2011, January 2012, and April 2013 lay statements, friends and co-workers of the Veteran stated he frequently reported stomach pain, and exhibited a decreased appetite and weight loss.  

Another VA examination was afforded the Veteran in February 2013.  He reported heartburn, throat soreness, and constant gastrointestinal pain.  He used medication for his symptoms.  On physical examination, the Veteran was without anemia or excessive weight loss.  The final impression was of dyspepsia with gastritis.  

On VA examination in March 2014, the Veteran reported dyspepsia, poor appetite, weight loss, nausea, vomiting, and chronic gastrointestinal pain.  He used prescription medication on a regular basis to treat his symptoms.  On objective examination, the Veteran's current weight was 210 pounds, down from a recent high of 225 pounds.  He was without melena, hematemesis, or anemia.  

Most recently, the Veteran was afforded a VA examination in January 2016.  His reported symptoms included dyspepsia, poor appetite, weight loss, nausea, vomiting, occasional constipation, and chronic gastrointestinal pain.  He continued to use prescription medication on a daily basis for his symptoms.  On objective examination, the Veteran was not malnourished or anemic.  He was also without esophageal stricture, spasm of the esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  A diagnosis of gastroesophageal reflux disease was confirmed by the examiner, but the examiner found no evidence of irritable bowel syndrome.  

Overall, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health have not been demonstrated; thus, a rating in excess of 30 percent is not warranted for any period during the pendency of this appeal.  While the Veteran has reported persistent pain, nausea, and vomiting, he has not experienced material weight loss or anemia, as would support a higher rating.  Although his weight has fluctuated during the pendency of this appeal, he has not at any time of record experienced material weight loss or been described by any examiner as malnourished or underweight.  Likewise, he has not been characterized as anemic during the appeal.  

In conclusion, the Veteran's gastrointestinal disability has not resulted in symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; thus, a disability rating in excess of 30 percent is denied for all periods during the pendency of this appeal.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  

With respect to this claim, the Board has considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the service-connected gastrointestinal disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Specifically, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as reflux, dyspepsia, dysphagia, weight loss, and anemia are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as epigastric distress, dysphagia, reflux, regurgitation, and overall impairment of health.  The evidence of record also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board also notes that effective December 17, 2013, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 30 percent for dyspepsia with gastritis.  As a preponderance of the evidence is against the awards of an increased initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a bilateral eye disability characterized by blurred vision is denied.  

Service connection for a migraine headache disorder is granted.  

Service connection for a bilateral foot disability, claimed as flat feet, is denied.  

A disability rating in excess of 30 percent for dyspepsia with gastritis is denied.  


REMAND

The Veteran seeks a compensable initial rating for his surgical scarring of the right ankle.  On VA examination in February 2013, the examiner described the Veteran's scar as stable and nonpainful.  In the February 2016 VA Form 9, however, the Veteran asserted that the 2013 examination results were no longer accurate, and his right ankle scar has become painful and unstable, especially with used.  He alleged that the scar swells with use and rubs when he wears shoes, further inflaming it.  As it has been over three years since the right ankle scar at issue was afforded objective VA examination, and the Veteran has alleged a worsening of this service-connected disability, remand is necessary to determine the current state of this disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to determine the impairment resulting from the Veteran's scarring of the right ankle.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, to include the size and condition of the scar, and any resulting impairment.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


